      Case 20-11789-KHK        Doc 14     Filed 08/07/20 Entered 08/07/20 17:11:30         Desc Main
                                         Document      Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

                                      CHAPTER 13 PLAN
                                    AND RELATED MOTIONS

Name of Debtor(s): Keith Alan Bryan                     Case No.: 20-11789-KHK
                   Dorri Allyson Bryan

       This Plan, dated August 7, 2020 is:


              ■ the first Chapter 13 Plan filed in this case.

               a modified Plan that replaces the
                      confirmed or  unconfirmed Plan dated Click here to enter a date.
                 Date and Time of Modified Plan Confirmation Hearing:



                 Place of Modified Plan Confirmation Hearing:



              The Plan provisions modified by this filing are:
                    N/A

              Creditors affected by this modification are:
                    N/A



1.     Notices

To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You
should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy
case. If you do not have an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney
must file an objection to confirmation at least 7 days before the date set for the hearing on
confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
plan.

The following matters may be of particular importance.



                                              Page 1 of 7
      Case 20-11789-KHK           Doc 14      Filed 08/07/20 Entered 08/07/20 17:11:30                Desc Main
                                             Document      Page 2 of 7


Debtors must check one box on each line to state whether or not the plan includes each of the
following items. If an item is checked as “Not Included” or if both boxes are checked, the
provision will be ineffective if set out later in the plan.


A.   A limit on the amount of a secured claim, set out in Section 4.A
     which may result in a partial payment or no payment at all to
                                                                                 Included ■ Not Included
     the secured creditor


B.   Avoidance of a judicial lien or nonpossessory, nonpurchase-
     money security interest, set out in Section 8.A
                                                                                 Included ■ Not Included

C.   Nonstandard provisions, set out in Part 12
                                                                                 Included ■ Not Included
2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $400.00 per month for 36
months. Other payments to the Trustee are as follows:      N/A                   . The total amount to
be paid into the Plan is $14,400.00.

3.     Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees
otherwise.

       A. Administrative Claims under 11 U.S.C. § 1326.

            1. The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed
               10% of all sums received under the plan.

            2. Check one box:


                       Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under
                Local Bankruptcy Rule 2016-1(C)(1)(a) and (C)(3)(a) and will be paid $         , balance due of
                the total fee of $        concurrently with or prior to the payments to remaining creditors.


                ■      Debtor(s)’ attorney has chosen to be compensated pursuant to Local Bankruptcy Rule
                2016-1(C)(1)(c)(ii) and must submit applications for compensation as set forth in the Local
                Rules.

       B. Claims under 11 U.S.C. § 507.

            The following priority creditors will be paid by deferred cash payments pro rata with other priority
            creditors or in monthly installments as below, except that allowed claims pursuant to 11 U.S.C. §
            507(a)(1) will be paid pursuant to 3.C below:

       Creditor                        Type of Priority                Estimated Claim        Payment and Term

       -None-



       C.       Claims under 11 U.S.C. § 507(a)(1)

       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
       claims above.



                                                   Page 2 of 7
     Case 20-11789-KHK          Doc 14     Filed 08/07/20 Entered 08/07/20 17:11:30               Desc Main
                                          Document      Page 3 of 7


     Creditor                        Type of Priority         Estimated Claim        Payment and Term

     -NONE-


4.   Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being
     Surrendered, Adequate Protection Payments, and Payment of certain Secured Claims.

     A.    Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C.
          § 1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written
          objection is timely filed with the Court, the Court may grant the debtor(s)’ motion to
          value collateral as set forth herein.

     This section deals with valuation of certain claims secured by real and/or personal property, other than
     claims protected from “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal
     residence] or by the final paragraph of 11 U.S.C. § 1325(a) [motor vehicles purchased within 910
     days or any other thing of value purchased within 1 year before filing bankruptcy], in which the
     replacement value is asserted to be less than the amount owing on the debt. Such debts will be
     treated as secured claims only to the extent of the replacement value of the collateral. That
     value will be paid with interest as provided in sub-section D of this section. You must refer
     to section 3(D) below to determine the interest rate, monthly payment and estimated term
     of repayment of any “crammed down” loan. The deficiency balance owed on such a loan
     will be treated as an unsecured claim to be paid only to the extent provided in section 5 of
     the Plan.
     The following secured claims are to be “crammed down” to the following values:

     Creditor                    Collateral             Purchase Date    Est. Debt Bal.   Replacement Value
     -NONE-

     B.   Real or Personal Property to be Surrendered.

     Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the
     collateral securing the claims of the following creditors in satisfaction of the secured portion of such
     creditors’ allowed claims. To the extent that the collateral does not satisfy the claim, any timely filed
     deficiency claim to which the creditor is entitled may be paid as a non-priority unsecured claim.
     Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to the
     interest of the debtor(s), any co-debtor(s) and the estate in the collateral.

     Creditor                     Collateral Description         Estimated Value      Estimated Total Claim
     New Rez                      501 Brawley Ln,                  $290,000.00            $354,889.31
                                  Bayse, VA

     Westgate Vacation Villas     Westgate Vacation Villas         $6,000.00              $1,200.00
     OA                           Timeshare

     C. Adequate Protection Payments.

     The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or
     otherwise upon claims secured by personal property, until the commencement of payments provided
     for in section 4(D) and/or 7(B) of the Plan, as follows:

     Creditor                     Collateral                  Adeq. Protection Monthly Payment     To Be Paid By
     -None-


                                               Page 3 of 7
     Case 20-11789-KHK         Doc 14     Filed 08/07/20 Entered 08/07/20 17:11:30                Desc Main
                                         Document      Page 4 of 7


     Any adequate protection payment upon an unexpired lease of personal property assumed by the
     debtor(s) pursuant to section 7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C.
     § 1326(a)(1)(B) (payments coming due after the order for relief).

     D. Payment of Secured Claims on Property Being Retained (except those loans provided for
        in section 6 of the Plan):

     This section deals with payment of debts secured by real and/or personal property [including short
     term obligations, judgments, tax liens and other secured debts]. After confirmation of the Plan, the
     Trustee will pay to the holder of each allowed secured claim, which will be either the balance owed on
     the indebtedness or, where applicable, the collateral’s replacement value as specified in sub-section A
     of this section, whichever is less, with interest at the rate provided below, the monthly payment
     specified below until the amount of the secured claim has been paid in full. Upon confirmation of
     the Plan, the valuation specified in sub-section A and interest rate shown below will be
     binding unless a timely written objection to confirmation is filed with and sustained by the
     Court.

                                                     Approx. Bal. of Debt or                      Monthly Payment
     Creditor                     Collateral        “Crammed Down” Value          Interest Rate     & Est. Term
     -NONE-


     E. Other Debts.

     Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence,
     or (ii) other long term obligations, whether secured or unsecured, to be continued upon the existing
     contract terms with any existing default in payments to be cured pursuant to 11 U.S.C. § 1322(b)(5),
     are provided for in section 6 of the Plan.

5.   Unsecured Claims

     A. Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from
        any distribution remaining after disbursement to allowed secured and priority claims. Estimated
        distribution is approximately 5.0%. The dividend percentage may vary depending on actual
        claims filed. If this case were liquated under Chapter 7, the debtor(s) estimate that unsecured
        creditors would receive a dividend of approximately 0.0%.

     B. Separately classified unsecured claims.

        Creditor                          Basis for Classification             Treatment
        -NONE-

6.   Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence;
     Other Long Term Payment Obligations, whether secured or unsecured, to be continued upon
     existing contract terms; Curing of any existing default under 11 U.S.C. § 1322(b)(5).

     A. Debtor(s) to make regular contract payments; arrears, if any, to be paid by the Trustee.
        The creditors listed below will be paid by the debtor(s) pursuant to the contract without
        modification, except that arrearages, if any, will be paid by the Trustee either pro rata with other
        secured claims or on a fixed monthly basis as indicated below, without interest unless an interest
        rate is designated below for interest to be paid on the arrearage claim and such interest is
        provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
        principal residence is a default under the terms of the plan.

                                               Page 4 of 7
     Case 20-11789-KHK          Doc 14       Filed 08/07/20 Entered 08/07/20 17:11:30                 Desc Main
                                            Document      Page 5 of 7



                                                 Regular                       Arrearage                     Monthly
                                                Contract          Estimated     Interest      Estimated     Arrearage
           Creditor         Collateral          Payment           Arrearage       Rate       Cure Period    Payment
           Mr. Cooper      Residence           $3,301.00             -$0-        0.0%            N/A            N/A

           Rushmore        Residence           $1,100.00            -$0-         0.0%           N/A               N/A


     B. Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the
        creditors listed below the regular contract monthly payments that come due during the period of
        this Plan, and pre-petition arrearages on such debts shall be cured by the Trustee either pro rata
        with other secured claims or with monthly payments as set forth below.

                                            Regular                            Interest      Monthly Payment on
                                            Contract        Estimated          Rate on        Arrearage & Est.
           Creditor     Collateral          Payment         Arrearage         Arrearage             Term
           -NONE-

     C. Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan
        against real estate constituting the debtor(s)’ principal residence upon which the last scheduled
        contract payment is due before the final payment under the Plan is due shall be paid by the
        Trustee during the term of the Plan as permitted by 11 U.S.C. § 1322(c)(2) with interest at the
        rate specified below as follows:

                                                       Interest        Estimated             Monthly
           Creditor            Collateral                Rate            Claim            Payment & Term
           -NONE-

7.   Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of
     the executory contracts, leases and/or timeshare agreements listed below.

     A. Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following
        executory contracts:

           Creditor                                     Type of Contract
           -NONE-

     B. Executory contracts and unexpired leases to be assumed. The debtor(s) assume the
        following executory contracts. The debtor(s) agree to abide by all terms of the agreement. The
        Trustee will pay the pre-petition arrearages, if any, through payments made pro rata with other
        priority claims or on a fixed monthly basis as indicated below.
                                                                          Monthly
                                                                        Payment for       Estimated
         Creditor              Type of Contract     Arrearage             Arrears        Cure Period
         -NONE-

8.   Liens Which Debtor(s) Seek to Avoid.

     A.    The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to
          avoid the following judicial liens and non-possessory, non-purchase money liens that impair the
          debtor(s)’ exemptions. Unless a written objection is timely filed with the Court, the Court
          may grant the debtor(s)’ motion and cancel the creditor’s lien. If an objection is filed, the
          Court will hear evidence and rule on the motion at the confirmation hearing.



                                                Page 5 of 7
      Case 20-11789-KHK           Doc 14      Filed 08/07/20 Entered 08/07/20 17:11:30                 Desc Main
                                             Document      Page 6 of 7


            Creditor        Collateral         Exemption Basis        Exemption Amount        Value of Collateral
            -NONE-

       B. Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The
          debtor(s) have filed or will file and serve separate adversary proceedings to avoid the following
          liens or security interests. The creditor should review the notice or summons accompanying such
          pleadings as to the requirements for opposing such relief. The listing here is for information
          purposes only.

            Creditor    Type of Lien            Description of Collateral        Basis for Avoidance
            -NONE-

9.     Treatment and Payment of Claims.

       •   All creditors must timely file a proof of claim to receive any payment from the Trustee.
       •   If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but
           does not timely object to confirmation of the Plan, the creditor may be treated as unsecured for
           purposes of distribution under the Plan. This paragraph does not limit the right of the creditor to
           enforce its lien, to the extent not avoided or provided for in this case, after the debtor(s) receive a
           discharge.
       •   If a claim is listed in the Plan as secured and the creditor files a proof of Claim alleging the claim is
           unsecured, the creditor will be treated as unsecured for purposes of distribution under the Plan.
       •   The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured
           claim in full.
       •   If relief from the automatic stay is ordered as to any item of collateral listed in the plan, the,
           unless otherwise ordered by the court, all payments as to that collateral will cease, and all secured
           claims based on that collateral will no longer be treated by the plan.
       •   Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof
           of claim controls over any contrary amounts listed in the plan.

10.    Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon
       confirmation of the Plan. Nothwithstanding such vesting, the debtor(s) may not transfer, sell,
       refinance, encumber real property or enter into a mortgage loan modification without approval of the
       Court after notice to the Trustee, any creditor who has filed a request for notice and other creditors to
       the extent required by the Local Rules of this Court.

11.    Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness
       exceeding the cumulative total of $5,000 principal amount during the term of this Plan, whether
       unsecured or secured, except upon approval of the Court after notice to the Trustee, any creditor who
       has filed a request for notice, and other creditors to the extent required by the Local Rules of this
       Court.

12.    Nonstandard Plan Provisions


       ■       None.     If “None” is checked, the rest of Part 12 need not be completed or
reproduced.



Dated: August 7, 2020

/s/ Keith Alan Bryan                                             /s/ Ronald J. Aiani
Debtor 1 (Required)                                              Debtor(s)’ Attorney

                                                   Page 6 of 7
       Case 20-11789-KHK           Doc 14     Filed 08/07/20 Entered 08/07/20 17:11:30                Desc Main
                                             Document      Page 7 of 7



/s/ Dorri Allyson Bryan
Debtor 2 (Required)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney,
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those
contained in the Local Form Plan, other than any nonstandard provisions included in Part 12.

Exhibits:       Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                             Certificate of Service

        I certify that on   August 7, 2020, I mailed a copy of the foregoing to the creditors and parties in
interest on the attached Service List.
                                                                 /s/ Ronald J. Aiani
                                                                Signature
                                                                RONALD J. AIANI, P.C.
                                                                86 East Lee St.
                                                                Address

                                                                Warrenton, VA 20186

                                                                (540) 347-5295
                                                                Telephone No.



                              CERTIFICATE OF SERVICE PURSUANT TO RULE 7004

I hereby certify that on _N/A___ true copies of the forgoing Chapter 13 Plan and Related Motions were served
upon the following creditor(s):



() by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or

( ) by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P.




                                                                Signature of attorney for debtor(s)




                                                  Page 7 of 7
